Title: From George Washington to Major General Benjamin Lincoln, 30 September 1776
From: Washington, George
To: Lincoln, Benjamin



Sir
Hd Qrs Heights of Harlem 30th Sept. [1776]

Your letter of the 28th Instt noticeing Me the forwardness of the Troops under your Command was this day handed Me by Majr Turner, on Receipt of this you’ll please to Halt your Men till a Conference with General Clinton who waits on to advise with You, and determine on a Secret Expedition to Long-Island—which if properly conducted I have no doubt will be attended with Success and be exceedingly beneficial to the United States, to carry into Execution the proposed Plan I must request a Sufficient number of the Militia from your State makeing choice of (both Officers & Men) those which may be depended on. I am wishing Success, Sir Yours &c.

G.W.


P.S. You’ll be pleased to return to Fairfield wt. General Clinton to consult on the above Subject.

